we

Case 1:10-cr-00135-CMH Document 127 Filed 06/23/20 Page 1 of 6 PagelD# 562

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division
UNITED STATES OF AMERICA,
Criminal No. 1:10-cr-135
WHITNEY JOSEPH LITTLE,

)
)
)
)
)
Vv. }
)
)
)
)

Defendant.

MEMORANDUM OPINION

 

THIS MATTER comes before the Court on Defendant’s Motion for
Compassionate Release or Release to Home Confinement.

On June 30, 2010, Defendant pleaded guilty to conspiracy to
distribute 500 grams or more of cocaine, in violation of 21 U.S.C.
§§ 841 and 846. On October 22, 2010, the Court sentenced Defendant
to 180 months of imprisonment, eight years of supervised release,
and a $100 special assessment. Defendant is currently incarcerated
at the Federal Correctional Institute (FCI) at Cumberland.

On April 1, 2020, Defendant first submitted a request for
either compassionate release or home confinement to the warden at
his Bureau of Prisons (BOP) facility, mentioning his potential
vulnerability to COVID-19. On April 27, 2020, Defendant filed the
Motion for Compassionate Release or Release to Home Confinement
currently before the Court. He cited his high blood pressure,

history of major surgery, and incarceration status as high-risk
Case 1:10-cr-00135-CMH Document 127 Filed 06/23/20 Page 2 of 6 PagelD# 563

factors for harm during the COVID-19 pandemic. On June 10, 2020,
the Government filed an opposition. Having reviewed the arguments
and the applicable law, the Court finds Defendant’s claim for
compassionate release does not meet the procedural and substantive
statutory requirements, and finds there is no jurisdiction for
Defendant’s claim for home confinement.

The relevant provision for the compassionate relief claim
states:

The court may not modify a term of imprisonment once it
has been imposed except that—

(1) in any case—

(A) the court, upon motion of the Director of the Bureau
of Prisons, or upon motion of the defendant after the
defendant has fully exhausted all administrative rights
to appeal a failure of the Bureau of Prisons to bring
a motion on the defendant’s behalf or the lapse of 30
days from the receipt of such a request by the warden of
the defendant’s facility, whichever is earlier, may
reduce the term of imprisonment ... if it finds that—

{i) extraordinary and compelling reasons warrant such a
reduction[.]

18 U.S.C. § 3582(c).

The purpose of the statutorily-mandated exhaustion period is
clear: to provide BOP with the first opportunity to evaluate a
prisoner’s request. Congress determined that BOP, not the Court,
is better positioned to first evaluate Defendant’s request, assess

the health risks unique to the Defendant and the spread of
Case 1:10-cr-00135-CMH Document 127 Filed 06/23/20 Page 3 of 6 PagelD# 564

contagion in the facility where he is confined, and consider
whether modification of his term of imprisonment is appropriate.
The plain language of the statute provides that the Court
“may not modify” a sentence “except” when a defendant files a
motion “after” either all appeals under BOP are “fully exhausted”
or “30 days” have lapsed since the warden received the defendant’s
request. 18 U.S.C. § 3582(c). The statutory language imposes a
mandatory exhaustion requirement when no provision for an

exception has been made. See, e.g., Ross v. Blake, 136 S.Ct. 1850

 

(2016); see also United States v. Raia, 954 F.3d 594, 597 (3d Cir.

 

2020) (declining to remand to the district court because the lack
of exhaustion “present[ed] a glaring roadblock foreclosing
compassionate release at this point.”).

At the time he filed his motion, Defendant had not fully
exhausted his administrative appeals and thirty days had not lapsed
Since the warden received Defendant’s original request. Therefore,
Defendant has not satisfied the procedural requirements of 18
U.S.C. § 3582(c) (1) (A). It is irrelevant that, as of today, thirty
days have lapsed since the receipt of Defendant’s request. U.S.C.
§ 3582(c) (1) (A) permits a court to review a defendant’s claim “upon
[a] motion after” the 30 day requirement has been met.

Nevertheless, even if the procedural requirements were met,

Defendant has not sufficiently demonstrated there are
Case 1:10-cr-00135-CMH Document 127 Filed 06/23/20 Page 4 of 6 PagelD# 565

“extraordinary and compelling reasons” for a term reduction
because of COVID-19. 18 U.S.C. § 3582(c) (1) (A) (i).

Courts have consulted the Sentencing Commission’s policy
statements to determine what constitutes extraordinary and

compelling reasons for compassionate release. United States v.

 

Feiling, No. 3:19crl112, 2020 WL 1821457, at *7 (E.D. Va. Apr. 10,

2020). While these policy statements may not be binding after the

 

First Step Act of 2018, see United States v. White, No. 2:07cr150,
2020 WL 1906845, at *1 n.1 (E.D. Va. Apr. 17, 2020), they have
informed the analysis for compassionate release claims in the
context of COVID-19. See id. at *1l n.2. When citing COVID-19 as an
extraordinary and compelling reason for release, defendants must
show both a “particularized susceptibility” to COVID-19 and a
“particularized risk” of contracting COVID-19. Feiling, 2020 WL
1821457, at *7.

Defendant has not sufficiently demonstrated a particularized
susceptibility to COVID-19. In his motion, Defendant claims to
have undergone major surgery in the past and suffer from high blood
pressure, but has not provided supporting evidence. The Government
points out that Defendant’s requests to the warden failed to
mention any particular health issues he might have, but that does
not preclude him from citing such factors later on. However,

Defendant has not even explained the extent to which his alleged
Case 1:10-cr-00135-CMH Document 127 Filed 06/23/20 Page 5 of 6 PagelD# 566

health ailments raise the likelihood of an adverse outcome with
COVID-19.

Moreover, Defendant has failed to show he faces a
particularized risk of contracting COVID-19. BOP represents that
the FCI Cumberland camp that houses Defendant has no suspected or
positive inmate cases of COVID-19. While the camp is adjacent to
a medium security federal correctional institution, these
facilities are separate and their inmates do not interact.
Defendant cites BOP nationwide trends in cases as evidence of the
particularized risk he faces, but that misunderstands the relevant
inquiry in this analysis. Defendant’s particularized risk must be
supported by evidence of an actual outbreak in his facility, not
simply the mere possibility of COVID-19 spreading to his camp. See
Raia, 954 F.3d at 597 (explaining that “the mere existence of
COVID-19 in society. : - cannot independently justify
compassionate release.”); see also Feiling, 2020 WL 1821457, at
*7,

Without a showing of particularized susceptibility and risk,
Defendant cannot rely on COVID-19 as an extraordinary and
compelling reason for compassionate release.

With respect to Defendant’s home confinement claim, the
relevant provision in 18 U.S.C. § 3624(c) (2) provides that “the
Bureau of Prisons shall, to the extent practicable, place prisoners

with lower risk levels and lower needs on home confinement for the
Case 1:10-cr-00135-CMH Document 127 Filed 06/23/20 Page 6 of 6 PagelD# 567

maximum amount of time permitted . . . .” § 3624(c)(2) was
subsequently amended by § 12003(b)(2) of the Coronavirus Aid,
Relief, and Economic Security (CARES) Act, which states that “the
Director of the Bureau may lengthen the maximum amount of time for
which the Director is authorized to place a prisoner in home
confinement .. . as the Director determines appropriate.”

The CARES Act makes clear that decisions over home confinement
under 3624(c)(2) initially lie with the BOP Director, not the
courts. Consequently, the Court lacks jurisdiction over
Defendant’s claim for home confinement.

For the foregoing reasons, this Court concludes’ that
Defendant’s Motion for Motion for Compassionate Release or Release
to Home Confinement should be denied, An appropriate order shall

issue.

Ct Kee

CLAUDE M. HILTON

UNITED STATES DISTRICT JUDGE
Alexandria, Virginia
June 23 , 2020
